Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 02/25/2021. Currently claims 1-15 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, and 15 are rejected under 35 U.S.C.103 as being obvious over Prentice et al. (US Patent Application Publication Number 2011/0008156 A1 ), hereafter, referred to as “Prentice”,  in view of Kleinow (US Patent Application Publication Number 2013/0251939 A1), hereafter, referred to as “Kleinow”.

Regarding claim 1, Prentice teaches in Fig. 4, to manufacture a ceramic matrix composite (CMC) turbine nozzle, the method comprising stacking a first plurality of platform plies to assemble a primary outer nozzle platform (element 26, Fig. 4), and stacking a second plurality of platform plies to assemble a primary inner nozzle platform (element 27, Fig. 4).  Prentice teaches an airfoil-shaped body (element 28, Fig. 4) extending axially between the primary inner nozzle platform and the primary outer nozzle platform by forming core plies defining a cavity (Fig. 12 shows a cavity, and as the airfoil is made of CMC there are internal plies defining that cavity), where the plurality of composite wrap plies circumscribing the core plies and defining an airfoil shape (para. [0039]).  Prentice also teaches in Fig. 12 that the cavity, and as the airfoil is made of CMC there are internal plies defining that cavity, and Fig. 9 shows a trailing edge 28 and Figure 18 shows the trailing edge providing a V-shape.  Prentice teaches in Fig. 7 that the core plies around a tool having a wider end and a narrower end to define a 

But Prentice does not explicitly disclose second inner and outer nozzle platforms, and that the composite wrap plies having transverse fiber directions relative to each other, and that the fingers from the plies being folded into the platform plies.  However, Kleinow teaches a second outer nozzle platform (Fig. 5 shows the first platform (element 42) and the second platform radially inside that (element 20)), where each composite wrap includes a first layer with first unidirectional fibers oriented parallel to a longitudinal axis of the nozzle and a second layer with second unidirectional fibers oriented in a transverse direction relative to the first fibers, where the fiber directions of subsequent plies can be oriented 90 degrees to each other (para. [0029]), wherein each composite ply has a first longitudinal edge and a second longitudinal edge, the first and second edge being cut into fingers (Fig. 3, element 28), the fingers being folded in a transverse direction away from the longitudinal axis and interleaved between platform plies to define the secondary outer nozzle platform (Fig. 5 shows the fingers (elements 26 and 28) being interleaved with platform plies (element 36)). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kleinow, and combine the use of the fingers folded into the outer platform because it creates an integrally formed platform but has increased strength capability and improved load transfer (para. [0012]). Kleinow also teaches that the pre-pegs undergo lay-up and de-bulking before they are further processed (curing step).  Further, it would have been obvious to one of ordinary skill in the art at the time of filing of the 

Regarding claim 2, Prentice and Kleinow together teach to manufacture a ceramic matrix composite (CMC) turbine nozzle, the method comprising stacking a first plurality of platform plies to assemble a primary outer nozzle platform (element 26, Fig. 4), and stacking a second plurality of platform plies to assemble a primary inner nozzle platform (element 27, Fig. 4) in conjunction with an airfoil-shaped body (element 28, Fig. 4) extending axially between the primary inner nozzle platform and the primary outer nozzle platform by forming core plies defining a cavity (Fig. 12 shows a cavity, and as the airfoil is made of CMC there are internal plies defining that cavity), that is attached to the second outer and inner nozzle platform (Kleinow). The primary outer and inner nozzle platforms are attached to the air-foiled shaped prima facie obvious in the absence of new or unexpected results.  See ln re Gibson, 39 F .2d 975, 5 USPQ 230 (CCPA 1930).

Regarding claim 3, Kleinow teaches nozzle platform (Fig. 5 shows the first platform 42 and the second platform radially inside that (element 20)) where each composite wrap includes a first layer with first unidirectional fibers oriented parallel to a longitudinal axis of the nozzle and a second layer with second unidirectional fibers oriented in a transverse direction relative to the first fibers, (para. [0029] states that the fiber directions of subsequent plies can be oriented 90 degrees to each other).  Therefore, it would have been obvious to any ordinary artisan to stack and de-bulking (para. [0021]) of the first plurality of platform plies in the assembling of the primary outer nozzle platform comprises alternating the first platform plies with the second platform plies.

Regarding claim 5, Kleinow teaches nozzle platform (Fig. 5 shows the first platform 42 and the second platform radially inside that (element 20)) where each composite wrap includes a first layer with first unidirectional fibers oriented parallel to a longitudinal axis of the nozzle and a second layer with second unidirectional fibers oriented in a transverse direction relative to the first fibers, (para. [0029] states that the fiber directions of subsequent plies can be 

Regarding claim 7, Prentice and Kleinow together teach to manufacture the turbine nozzle shell, where the step of assembling the airfoil-shaped body comprises circumferentially wrapping each composite ply of the set of composite plies around the core and trailing edge preform, such that each first layer and each second layer are wrapped in alternating arrangement around the core plies by teaching that the fibers of alternating plies can be oriented at 90 degrees to each other (Kleinow, para. [0029]).

Regarding claim 8, Prentice and Kleinow together teach to manufacture the turbine nozzle shell, where the step of the assembling of the airfoil-shaped body further comprises disposing a plurality of filler panels radially outward of the folded fingers of each composite wrap ply, such that a substantially uniform ply layer is interleaved between the secondary platform plies by teaching that the extra plies (element 270) inserted radially outwardly from the fingers (Prentice, Fig. 15).

Regarding claims 9-10, Prentice and Kleinow together teach to manufacture the turbine nozzle shell, where the step further comprises of rolling up one or more plies to produce a first concave fillet and circumscribing the airfoil-shaped body at a joint between the airfoil-shaped 

Regarding claim 15, Prentice, in view of Kleinow teaches the primary outer nozzle platform and the primary inner nozzle platform each extends radially outward from the core plies in the transverse direction away from the longitudinal axis (Prentice Fig. 4 shows the platforms extending outward from the central airfoil shape in the axial, circumferential, and radial direction dependent on the side chosen).

Claims 4, and 6 are rejected under 35 U.S.C.103 as being obvious over Prentice et al. (US
Patent Application Publication Number 2011/0008156 A1), in view of Kleinow (US Patent Application Publication Number 2013/0251939 A1), and in view Reynolds et al. (US Patent Application Publication Number 2018/0163552 A1), hereafter, referred to as “Reynolds”.

Regarding claims 4 and 6, Prentice and Kleinow together teach to manufacture a ceramic matrix composite (CMC) turbine nozzle, the method comprising of assembling of the primary outer nozzle platform and primary inner nozzle platform.  But Prentice and Kleinow fail 

Claims 11-12 are rejected under 35 U.S.C.103 as being obvious over Prentice et al. (US
Patent Application Publication Number 2011/0008156 A1), in view of Kleinow (US Patent Application Publication Number 2013/0251939 A1), and in view Noe et al. (US Patent Application Publication Number 2011/0027098 A1), hereafter, referred to as “Noe”.

Regarding claim 11, Prentice and Kleinow together teach to manufacture a ceramic matrix composite (CMC) turbine nozzle, the method comprising of assembling of the outer nozzle platform and inner nozzle platform with the air-foiled shaped body. But Prentice and Kleinow fail to teach the step of rigidizing the air-foiled shaped body and the nozzle platforms.  However, Noe teaches in the manufacturing of ceramic matrix composite blade component, that fabrication the process comprise of laying up at least one ply of the plurality of fibrous ceramic plies in a preselected arrangement to form an airfoil and dovetail preform, laying up at least one additional ply of the plurality of fibrous ceramic plies on the airfoil and dovetail preform in a second preselected arrangement to form an integral platform as part of the non-rigidized blade preform, rigidizing the blade preform to form a rigidized blade preform, and densifying the rigidized blade preform to form a ceramic matrix composite blade having an integral platform structure (para. [0012]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Noe and combine the use of rigidization as a step, because that would make the component more rigid and robust (KSR Rationale A, MPEP 2143). Since the references deal with components manufactured from ceramic matrix composites, one would have reasonable expectation of success from the combination.

Regarding claim 12, Noe teaches that the process comprises of densifying the rigidized CMC turbine component using a melt-infiltration process (claim 5).


Allowable Subject Matter

Claims 13-14 are objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claims 13-14, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method of manufacturing a ceramic matrix composite (CMC) turbine nozzle shell, the method comprises of steps, wherein the primary outer and inner nozzle platform includes a plurality of stacked primary platform plies at least three in number directly adjacent to one another which are disposed axially outward and inward respectively from the composite wrap plies defining the airfoil shape.


Responses to Arguments

Applicant’s argument filed on 02/25/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  The applicant argues that because the stresses on airfoils and nozzles are 

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /M. M. A./
Examiner, Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742